Citation Nr: 0325953	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  96-49 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to a compensable rating for residuals of a 
right fourth finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1972 to April 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision by the Oakland, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing.  The veteran withdrew his request for a personal 
hearing by correspondence dated in June 2003.

In correspondence received during the course of this appeal 
the veteran stated, in essence, that his right hand 
disability was due to osteoporosis as a result of service.  
In a January 2003 rating decision the RO denied service 
connection for osteoporosis based upon VA medical evidence 
demonstrating osteoporosis secondary to steroid use was first 
manifest in September 1996.  The veteran was notified of that 
determination and did not appeal it.  Therefore, the 
appellate issue as to a systemic right hand disorder in this 
decision is limited to the entity of arthritis.

The issue of service connection for bronchitis is addressed 
in the remand which follows this decision.


FINDINGS OF FACT

1.  The veteran's residuals of a back injury were not 
incurred in line of duty; service records show the injury was 
incurred during a period of unauthorized absence and the 
service department's line of duty determination is not 
patently inconsistent with the requirements of VA law.  

2.  There is no competent evidence that the veteran has right 
hand arthritis.

3.  It is not shown that the veteran sustained a left foot 
injury in service, or that any current left foot disability 
is related to service or to any injury therein.  

4.  The veteran's residuals of a right fourth finger fracture 
are manifested by occasional pain and stiffness of the 
metacarpophalangeal joint of the right ring finger, without 
evidence of extremely unfavorable ankylosis, including as a 
result of pain or functional loss.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.303 (2002).

2.  Service connection for arthritis of the right hand is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  A compensable rating is not warranted for residuals of a 
right fourth finger fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Codes 5227, 5230 (before and 
from August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA and how it applied to his claims by 
correspondence dated in April 2003.  The RO also advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent a VA compensation examination pertinent to 
his claims in July 1995.  The Board finds the available 
medical evidence is sufficient for an appellate determination 
of the issues addressed in this decision.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Residuals of a Back Injury

Service records show the veteran was separated from active 
service as a result of a physical disability due to 
intentional misconduct and willful neglect incurred during a 
period of unauthorized absence.  Medical records show the 
veteran sustained injuries, including compression fractures 
to the dorsal spine at D7 and D8, in a motorcycle accident on 
August 16, 1974.  Records are negative for any other back 
problems/disorders during active service.  An August 20, 
1974, service department report found the veteran's absence 
from August 12 to August 16, 1974, was not excused.  Records 
also show the veteran had received non-judicial punishment 
for failure to report to an appointed place of duty on April 
24, 1973, and on August 29, 1973.  A January 1975 physical 
evaluation board found the veteran was unfit for duty as a 
result of a compression fracture at T8 incurred during a 
period of unauthorized absence.  

In statements in support of his claim the veteran asserted 
that prior to the termination of a period of leave in August 
1974 he had telephoned and received verbal approval to extend 
his leave.  In an October 1996 statement the veteran's mother 
reported she was present when he called to extend his leave.  
She also stated, in essence, that the veteran had been 
inadequately represented by his service department counsel 
during a subsequent hearing regarding this matter.  In a 
November 1996 DD Form 149, Application for Correction of 
Military Records, the veteran requested the service 
department amend the line of duty determination for his 
August 1974 motorcycle accident.  

VA law provides that in line of duty means an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct.  A 
service department finding that injury, disease, or death 
occurred in line of duty is binding unless it is patently 
inconsistent with the requirements of VA laws.  The line-of-
duty requirement is not met if the veteran was avoiding duty 
by desertion or was absent without leave with material 
interference with the performance of military duty.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action and involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n).  

The Court has held that unauthorized absence is the type of 
offense "that would interfere with [an] appellant's military 
duties, indeed preclude their performance, and thus could not 
constitute a minor offense."  Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995) (quoting Cropper v. Brown, 6 Vet. App. 
450, 452-453 (1994)).

The Board finds the veteran's residuals of a back injury were 
not incurred in line of duty.  Service records show the 
injury was incurred during a period of unauthorized absence 
and was not in the line of duty.  The service department's 
line of duty determination is not patently inconsistent with 
the requirements of VA law.  The statements of the veteran 
and his mother that he had obtained verbal approval to extend 
his leave prior to his motorcycle accident provided over 22 
years after the fact are of little probative value.  They are 
self-serving and not supported by any contemporaneous 
evidence.  In addition, service records showing non-judicial 
punishment for the veteran's failures to report to appointed 
places of duty on April 24, 1973, and on August 29, 1973, 
demonstrate a willful and persistent disregard for the 
performance of his military duty.  Therefore, his 
unauthorized absence at the time of his back injury in August 
1974 was a material interference with his duties.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Arthritis of the Right Hand

Service medical records show the veteran sustained an injury 
to the right fourth finger in March 1994.  There is no 
evidence of any additional right hand injuries during active 
service.  VA X-ray examination in July 1995 revealed no 
present right hand abnormality. 

Based upon a comprehensive review of the record, the Board 
finds competent medical evidence demonstrates the veteran has 
no present right hand arthritis disability.  The only 
evidence of arthritis to the right hand is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As noted, VA X-rays in July 1995 did not show arthritis.  
Therefore, the Board finds the preponderance of the evidence 
is against the veteran's claim and that service connection 
for right hand arthritis is not warranted.

Left Foot Disorder

Service medical records are negative for evidence of any left 
foot injuries during active service.  Records show the 
veteran sustained injuries to his right foot in October 1973 
and March 1974, but X-rays of the right foot at that time 
were negative.  On VA examination in July 1995 the veteran 
complained of occasional left fourth toe pain and stiffness 
and reported a history of a left fourth or fifth toe fracture 
during active service.  X-ray examination of the left foot 
revealed no abnormality.

Based upon the evidence of record, the Board finds the 
evidence of record demonstrates the veteran has no present 
left foot disability related to service.  There is no 
probative evidence of any left foot injury during service and 
no evidence of any left foot problems for over 20 years after 
service.  Therefore, the Board finds the preponderance of the 
evidence is against the veteran's claim and that service 
connection for a left foot disorder is not warranted.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Generally, all reasonable doubt 
is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Board notes that during this appeal the regulations for 
the evaluation of finger disabilities were revised effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  
Generally, where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.  
Although the record does not show the veteran has been 
advised of these amended regulations, he is not prejudiced by 
the present appellate decision because the amendments 
included no significant changes in the criteria applicable 
herein.  Neither the old nor new versions of the law provide 
a compensable rating for an individual ring disability in the 
absence of extremely unfavorable ankylosis.  

The Rating Schedule provides 0 percent ratings for individual 
ankylosis or limitation of motion to the fourth or fifth 
(ring or little) fingers of the major or minor extremities, 
but that extremely unfavorable ankylosis may be rated as 
amputation.  38 C.F.R. § 4.71a, Codes 5227, 5230 (before and 
from August 26, 2002).  A 10 percent rating is provided for 
single finger amputation of the ring finger without 
metacarpal resection.  38 C.F.R. § 4.71a, Code 5155.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that section 4.40 did not require a separate 
rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

Service medical records show the veteran sustained a 
transverse fracture of the proximal phalanx of the fourth 
finger to the right hand in March 1974.  Subsequent records 
are negative for complaint or treatment for this disorder.  
On VA examination in July 1995 the veteran complained of 
occasional pain and stiffness of the metacarpophalangeal 
joint of the right ring finger.  The examiner noted there was 
no evidence of swelling, deformity, restricted mobility, or 
history of reduced grip strength.  It was noted the veteran 
was right hand dominant.  Movement of right ring finger 
metacarpophalangeal and interphalangeal joints was normal and 
painless.  Right hand grip strength was 90 pounds as compared 
to 70 pounds on the left.  Finger sensation was normal.  
Right hand x-rays revealed no abnormality.  The diagnoses 
included right ring finger fracture with residual pain and 
stiffness of the metacarpophalangeal joint.  The veteran has 
reported right fourth finger problems, especially during 
weather changes.  He stated that on many days he was unable 
to use his right hand at all because of arthritis and 
osteoporosis.  

Based upon the evidence of record, the Board finds the 
veteran's residuals of a right fourth finger fracture are 
presently manifested by occasional pain and stiffness of the 
metacarpophalangeal joint of the right ring finger.  However, 
there is no competent evidence of extremely unfavorable 
ankylosis, including as a result of pain or functional loss.  
Therefore, a compensable rating is not warranted.

There is also no probative evidence of any unusual or 
exceptional circumstances related to this disorder that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for right hand arthritis is denied.

Service connection for a left foot disorder is denied.

A compensable rating for residuals of a right fourth finger 
fracture is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Although the record includes VA 
examination reports addressing the remaining issue on appeal, 
the Board finds an additional examination is required for an 
adequate determination.  The July 1995 VA examination report 
noted a diagnosis of recurrent episode of acute bronchitis 
which the veteran attributed to his having been exposure to 
aviation fuel, but the examiner provided no opinion as to 
etiology.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for bronchitis 
since July 1995.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

2.  The veteran should be scheduled for a 
VA respiratory diseases examination to 
determine whether it is as likely as not 
that he has chronic bronchitis as a 
result of exposure to aviation fuel or 
any other incident of active service.  
The examiner should arrange for any tests 
or studies necessary for an adequate 
opinion.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should explain 
the rationale for any opinion given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issue 
on appeal with consideration of all 
applicable laws and regulations.  If 
service connection for bronchitis remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 



